Exhibit 10.1
 
 
CONFIDENTIAL TREATMENT REQUESTED.
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED IS OMITTED AND MARKED WITH “****” OR OTHERWISE
CLEARLY INDICATED. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.




DATED:  21 May 2018

(1)
DALLAS BURSTON ETHITRONIX (EUROPE) LIMITED
(2)
NEMAURA MEDICAL INC
               
 
 
 
JOINT COLLABORATION AGREEMENT
 
 
 
 

 
 
[logo.jpg]


--------------------------------------------------------------------------------

CONTENTS



1
DEFINITIONS

2
INTERPRETATION

3
JOINT EXCLUSIVE APPOINTMENT

4
PROTECTION OF THE PATENTS

5
SUB-DISTRIBUTORS

6
MY SUGAR WATCH SERVICES

7
NEMAURA’S UNDERTAKINGS

8
CONSIDERATION

9
PRICES & PAYMENTS

10
LIMITATION OF LIABILITY

11
FREEDOM TO CONTRACT

12
PRODUCT LIABILITY AND INSURANCE

13
CONFIDENTIALITY

14
FORCE MAJEURE

15
DURATION

16
TERMINATION AND RIGHTS UPON TERMINATION

17
NOTICES

18
ASSIGNMENT AND OTHER DEALINGS

19
MODIFICATION AND WAIVER

20
SEVERABILITY

21
ENTIRE AGREEMENT

22
APPLICABLE LAW & VENUE

23
ANTI-BRIBERY COMPLIANCE

24
ADDITIONAL GENERAL TERMS

SCHEDULE 1 THE PRODUCTS
PART 1 THE SENSOR PATCHES PACK
PART 2 THE SENSOR ASSEMBLY DEVICE AND TRANSMITTER (SADT)
SCHEDULE 2 TERRITORIES
SCHEDULE 3 THE PATENTS
SCHEDULE 4 TRADE MARKS
SCHEDULE 5 SUB-DISTRIBUTOR (DIABETES) AND SUB-DISTRIBUTOR (SPORTS MEDICINE)
CONTRACT TERM SHEET
SCHEDULE 6 MY SUGAR WATCH SERVICES AGREEMENT TERM SHEET
SCHEDULE 7 SENSOR PATCHES PACK PHOTOGRAPHS





--------------------------------------------------------------------------------

THIS AGREEMENT IS MADE THE 21ST DAY OF MAY 2018
THE PARTIES

(1)
NEMAURA MEDICAL INC incorporated and registered in the state of Nevada CIK
number 0001602078 and whose registered office is located at The Advanced
Technology Centre, Oakwood Drive, Loughborough, United Kingdom, LE11 3QF
(“Nemaura”); and

(2)
DALLAS BURSTON ETHITRONIX (EUROPE) LIMITED (“DBEE”) a company incorporated and
registered in Jersey with registration number 122539 and whose registered office
is located at 95/97 Halkett Place, St Helier, Jersey, JE1 1BX

PURPOSE

(A)
Nemaura is engaged in the development, production and licensing of intellectual
property rights regarding pharmaceutical products and manufacturing of medical
devices, in particular the Products (as defined below).

(B)
Nemaura has been engaged in discussions with DBEE and its Group regarding the
licensing and distribution of the Products.  Nemaura and DBEE have agreed to
enter into this joint collaboration agreement in which Nemaura agrees to appoint
itself and DBEE as the joint exclusive rights holders regarding the exploitation
of its Patents, The Apps and The Algorithms in the Territories and DBEE agrees
to appoint itself and Nemaura as the joint exclusive rights holders of the Trade
Marks in the Territories.

 (C)
The marketing, promotion, distribution, sale and/or leasing of the Products
shall be undertaken by a network of sub-distributors appointed jointly by the
parties. The terms of supply of the Products will be set out in a separate
contract between the parties and each sub-distributor.

1
DEFINITIONS

1.1
The definitions and rules of interpretation in this clause 1 apply in this
Agreement:

“BMDL” means Binky Medical Devices Limited, a company registered in England and
Wales with company number 10907553 whose registered office address is Dallas
Burston Polo Club, Stoneythorpe Estate, Southam, United Kingdom, CV47 2DL.
“Business Day” means a day (other than a Saturday, Sunday or public holiday in
England) when banks in London are open for business.
“Commencement Date” means the date of execution of this Agreement.
“Cost of Manufactured Products” means the actual verified open book cost of
manufacturing and delivering the Products to the sub-licensees.
“Cost of My Sugar Watch Sales and Distribution Services” means the actual total
verified open book cost of operating DBEE for the purposes of identifying
potential Sub-Distributors, negotiating Sub-Distributor Contracts and enforcing
Nemaura/DBEE rights (including payment rights) under Sub-Distributor Contracts.
 
 
1

--------------------------------------------------------------------------------

“DBEE EXIT PAYMENT” means Market Value x 50%.
“DBEL” means Dallas Burston Ethitronix Limited, a company incorporated and
registered in Jersey with registration number 115335 and whose registered office
is located at 95/97 Halkett Place, St Helier, Jersey, JE1 1BX
“Group” means in relation to a company, that company, any subsidiary or holding
company from time to time of that company, and any subsidiary from time to time
of a holding company of that company.
“Intellectual Property Rights” means all patents, rights to inventions,
copyright and related rights, trade marks and services marks, trade names and
domain names, rights in get-up, goodwill and the right to sue for passing off
and unfair competition, rights in designs, rights in computer software, rights
in mobile software applications, database rights, rights to preserve the
confidentiality of information (including know-how and trade secrets) and any
other intellectual property rights, including all applications for (and rights
to apply for and be granted), renewals or extensions of, and rights to claim
priority from, such rights and all similar or equivalent rights or forms of
protection which subsist or will subsist, now or in the future, in any part of
the world.
“Joint IPR” has the meaning given in clause 3.1.
“Market Value” has the meaning given in clause 15.7.
“My Sugar Watch Services Agreements” means agreements to be made between
Nemaura, DBEE and individual patients  permitting access to the Apps and the
Algorithms to download onto their Smart Reader Devices.
“My Sugar Watch Services Payments” means payments to be made by individuals to
DBEE under My Sugar Watch Services Agreements.
“Nemaura Exit Payment” means Market Value x 50%.
“Nemaura Technical Support Services” means the technical services provided by
Nemaura to DBEE which include product training to DBEE or the Sub-Distributors,
provision of Products that are fit for purpose and regular update and
maintenance of the Apps and the Algorithms but does not include product training
or support regarding sales or to any third parties or consumers.
“Patents” means those patents which are listed in Schedule 3, and any future
patents filed to protect and support the Products, The Apps and The Algorithms.
“Patient Data” means all that data (whether personal data or personal medical
history data or otherwise) collected, stored or processed by Sub-Distributors
from individuals using the Products, The Apps and The Algorithms.
“Products” means the Sensor Patches Pack and/or the SADT.
 
 
2

--------------------------------------------------------------------------------

“SADT” means the senor assembly device and transmitter described in Part 2 of
Schedule 1 of this Agreement.
“Sensor Patches” means the sensor patches more particularly described within
Sensor Patches Pack.
“Sensor Patches Pack” means the sensor patches and the pack described in Part 1
of Schedule 1 of this Agreement.
“Smart Reader Devices” means a smart device or stand-alone reader device or
android or IOS smartphone or any other device capable of receiving a patient’s
data.
“Sub-Distributors” means Sub-Distributors (Diabetes) and/or Sub-Distributors
(Sports Medicine).
“Sub-Distributors (Diabetes)” means those distributors selected by the parties
on a territory-by-territory basis who receive the rights to purchase, promote
and distribute and sell the Products for the care and monitoring of blood
glucose levels in type 1 and type 2 diabetic patients.
“Sub-Distributors (Sports Medicine)” means those distributors selected by the
parties on a territory-by-territory basis who receive the rights to purchase,
promote and distribute and sell the Products for the care and monitoring of
blood glucose levels in sports persons and athletes, but excluding for the
avoidance of doubt the care and monitoring of lactic acid.
“Sub-Distributor Contract” has the meaning given in clause 5.3.
“Supply Price” means the supply price of the Products set out in the
Sub-Distributor Contract on an agreement by agreement basis.
“Term” means all of the Initial Term and any continuation period thereafter.
“Territories” has the meaning given to it in Schedule 2.
“The Apps” means all those medical apps developed by the Third Party Developers
for use with Nemaura sugarBEAT technology platform which allows the Products to
communicate secure continuous glucose monitoring data to the Smart Reader
Devices.
“The Algorithms” means all those medical algorithms developed by the Third Party
Developers for use with Nemaura sugarBEAT technology platform which allows the
Products to communicate securely and interpret continuous glucose monitoring
data to the Smart Reader Devices.
“Third Party Developers” means Triteq Limited incorporated and registered in
England and Wales with company number 02757740 whose registered office is at The
Innovation Centre, Unit 1 Station Yard, Station Road, Hungerford, Berkshire,
RG17 0DY and any other developer appointed by agreement between the parties from
time to time.
“Trade Marks” means such trade marks as used by or licensed to Sub-Distributors
to market the Products,  Smart Reader Devices, The Apps and/or The Algorithms in
the Territories.
 
3

--------------------------------------------------------------------------------

 
“UK Agreement” means the Licence and Supply Agreement entered into between (1)
Dermal Diagnostics Limited and (2) DBEL formerly known as Dallas Burston Pharma
(Jersey) Limited on 26 November 2015.
“Upfront Licence Fee” means any upfront amount paid by a Sub-Distributor under a
Sub-Distributor Contract.
“Valuer” means any of the London based offices of KPMG, Deloitte, Ernst & Young
or PwC as shall be agreed between the parties within 14 days of the first name
being proposed by one of them or, in default of agreement, appointed by the
President for the Institute of Chartered Accountants in England and Wales on the
application of either party.
“VAT” means value added tax chargeable under the Value Added Tax Act 1994 and
any similar replacement or additional tax.

2
INTERPRETATION

2.1
Clause, schedule and paragraph headings shall not affect the interpretation of
this Agreement.

2.2
A “person” includes a natural person, corporate or unincorporated body (whether
or not having separate legal personality) and that person's personal
representatives, successors or permitted assigns.

2.3
The Schedules form part of this Agreement and shall have effect as if set out in
full in the body of this Agreement. Any reference to this Agreement includes the
Schedules.

2.4
A reference to a “company” shall include any company, corporation or other body
corporate, wherever and however incorporated or established.

2.5
Words in the singular shall include the plural and vice versa.

2.6
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

2.7
A reference to a statute or statutory provision is a reference to it as amended,
extended or re-enacted from time to time.

2.8
A reference to “writing” or “written” does include email.

2.9
Any words following the terms “including”, “include”, “in particular”, “for
example” or any similar expression shall be construed as illustrative and shall
not limit the sense of the words, description, definition, phrase or term
preceding those terms.

3
JOINT EXCLUSIVE APPOINTMENT

3.1
With effect from the Commencement Date and throughout the Term, Nemaura appoints
itself and DBEE to be equal joint rights holders for the exploitation of the
Patents, The Apps and The Algorithms in the Territories and, to the extent
necessary to give effect to this appointment, Nemaura grants to DBEE an
exclusive (save for Nemaura), non-assignable, royalty-free licence limited to
the Territories to exploit the Patents, The Apps and The Algorithms as envisaged
by clause 3.3 and the other terms of this Agreement.

 
 
4

--------------------------------------------------------------------------------

 

3.2
With effect from the Commencement Date and throughout the Term, DBEE appoints
itself and Nemaura to be equal joint exclusive rights holders of the Trade Marks
in the Territories, and to this extent necessary to give effect to this
appointment DBEE grants to Nemaura an exclusive (save for DBEE), non-assignable,
royalty-free licence limited to the Territories to exploit the Trade Marks as
envisaged by clause 3.3 and the other terms of this Agreement.

3.3
The collective Intellectual Property Rights of the parties described in this
clause 3.1 and 3.2 shall be described as the “Joint IPR” in this Agreement. The
parties shall exploit the Joint IPR together by:

3.3.1
appointing Sub-Distributors in the Territories who shall import (as necessary),
market, promote, distribute and sell the Products which have been manufactured
in accordance with the Patents and which shall be marketed, promoted,
distributed and sold using the Trade Marks; and

3.3.2
authorising the Sub-Distributors to collect, record, process, assimilate and
supply the Patient Data using The Apps and The Algorithms to individuals,
subject to the terms of the Sub-Distributor Contract and applicable laws.

3.4
The rights granted to Nemaura and DBEE in clause 3.1 and 3.2 are exclusive.

3.5
This Agreement does not provide either party with any right, title or interest
in respect of the other party’s Intellectual Property Rights (whether in or
relating to  Products, The Apps and/or The Algorithms or otherwise) other than
the rights granted to the parties under clause 3.1 and 3.2.  So far as
Nemaura is aware, the Patents and all other Intellectual Property Rights of
Nemaura in or relating to the Products are valid and the exercise by DBEE of the
right granted under clause 3.1 will not infringe the rights of any person. So
far as DBEE is aware, all Intellectual Property Rights of DBEE in or relating to
the Trademarks are valid and the exercise by Nemaura of the right granted under
clause 3.2 will not infringe the rights of any person.

3.6
Nemaura is responsible for ensuring that, from the date of approval of the
Products in the form of a CE Mark and thereafter throughout the Term,  the
Products, The Apps and the Algorithms comply will all laws and regulations and
clinical standards applicable to their use.  When CE mark(s) and additional CE
mark(s) and BSI kite marks and additional BSI kite marks are granted to Nemaura
regarding the Products, The Apps and/or The Algorithms, Nemaura shall ensure
that:

3.6.1
DBEE is promptly provided with a copy of each UK and EU approval for the
marketing of medical devices in accordance with the CE mark and BSI kite mark
(where appropriate) granted pursuant to such successful applications for type 1
and type 2 diabetes and blood sugar monitoring as approved by final Products
claims; and

3.6.2
the Products have and shall continue throughout the Term to have the benefit of
the UK and EU approvals for the marketing of medical devices in accordance with
the CE mark granted pursuant to such successful applications for type 1 and type
2 diabetes and blood sugar monitoring as approved by final Products claims.

 
 
5

--------------------------------------------------------------------------------

3.7
DBEE shall not:  (i) represent itself as an agent of Nemaura for any purpose;
(ii) pledge Nemaura’s credit; (iii) give any condition or warranty on Nemaura’s
behalf; (iv) make any representation on Nemaura’s behalf; (v) commit Nemaura to
any contracts; or (vi) otherwise incur any liability for or on behalf of
Nemaura.

3.8
Nemaura shall not:  (i) represent itself as an agent of DBEE for any purpose;
(ii) pledge DBEE’s credit; (iii) give any condition or warranty on DBEE’s
behalf; (iv) make any representation on DBEE’s behalf; (v) commit DBEE to any
contracts; or (vi) otherwise incur any liability for or on behalf of DBEE.

3.9
DBEE shall not, without Nemaura’ s prior written consent, make any promises or
guarantees about the Sensor Patches Pack, The Apps and/or The Algorithms beyond
those contained in the UK and EU approvals for the marketing of medical devices
in accordance with the CE marks and BSI kite marks granted pursuant to Nemaura’s
applications for type 1 and type 2 diabetes and blood sugar monitoring as
approved by final Sensor Patches Pack claims (subject to any change thereto
under clause 3.6).

3.10
Nothing in this Agreement shall restrict, limit or fetter any rights, duties or
obligations contained in the UK Agreement.

4
PROTECTION OF THE PATENTS

4.1
Each party shall immediately notify the other in writing, giving full
particulars, if any matters come to its attention which are likely to infringe,
compromise or misuse the Patents or if any adverse challenge or action is
presented or if any claim (actual or threatened) is made that the Patents
infringe the Intellectual Property Rights of a third party (“Patent Claim”).

4.2
In respect of a Patent Claim, Nemaura shall decide what action, if any, to take
and shall have control over, and conduct of, all claims and proceedings. If
Nemaura fails to take defensive action promptly, or elects not to defend the
Patent Claim, DBEE shall be entitled as exclusive licensee to intervene and
defend the Patent Claim.

4.3
The costs of defending a Patent Claim will be borne by Nemaura, unless DBEE
exercises its step in right, in which case the costs are to be borne by DBEE.

4.3.1
the Licensee shall not make any admissions other than to the Licensor and shall
provide the Licensor with all assistance that it may reasonably require in the
conduct of any claims or proceedings; and

4.3.2
the Licensor shall bear the cost of any proceedings and shall be entitled to
retain all sums recovered in any action for its own account.

4.4
Throughout the Term Nemaura shall maintain the Patents and shall renew all
applications and comply with all laws and regulations necessary to ensure the
Patents are effective and capable of enforcement.

 
6

--------------------------------------------------------------------------------

 

5
SUB-DISTRIBUTORS

5.1
The parties agree that the distribution, promotion and marketing regarding the
Sensor Patches Pack shall be carried out by Sub-Distributors in each territory
which is allocated to the said Sub-Distributors.

5.2
DBEE shall be responsible for sourcing and negotiating terms with any potential
Sub-Distributors. The final decision about whether to enter into a
Sub-Distributor Contract shall be for the parties acting jointly and both
parties shall sign any Sub-Distributor Contract in addition to the
Sub-Distributor. Any decisions about whether to terminate or renew a
Sub-Distributor Contract shall be taken by the parties acting jointly.

5.3
The parties shall ensure that each Sub-Distributor has entered into a
Sub-Distributor Contract that, amongst other things, address the terms
summarised in Schedule 5.

5.4
The parties acknowledge and agree that all Patient Data and also any other
information (whether personal data or otherwise) generated from the use of the
Products, The Apps and/or The Algorithms in the Territories shall belong to and
be under the control and ownership of Nemaura and DBEE. Nemaura shall be
entitled to access and make use of or process any such data to aid development
and improvements in the App or the Algorithms provided that all such data is
anonymised. But for the avoidance of doubt neither party shall have the right to
offer for sale or grant access to the data for any other use, commercial or
otherwise to any third party without the agreement of the other party.

6
MY SUGAR WATCH SERVICES

6.1
The parties agree that all individuals who acquire Products from
Sub-Distributors shall be required to enter into My Sugar Watch Services
Agreements.

6.2
The parties agree that a My Sugar Watch Services Agreement should, amongst other
things, address the terms summarised in Schedule 6.

7
NEMAURA’S UNDERTAKINGS

7.1
Nemaura undertakes and agrees with DBEE that at all times during the Term it
will provide the Nemaura Technical Support Services to DBEE.

7.2
Nemaura will not charge DBEE for the provision of the Nemaura Technical Support
Services.

7.3
The Nemaura Technical Support Services shall at all times be provided to a
reasonable standard of care and skill and in accordance with good industry
practice.

8
CONSIDERATION

8.1
In consideration of the rights granted in clause 3.1, DBEE shall pay to Nemaura
the sum of £1 if demanded and, except as described elsewhere in this Agreement,
no commission, royalties or other payments shall be due to Nemaura from DBEE.

 
 
7

--------------------------------------------------------------------------------

8.2
In consideration of the rights granted in clause 3.2, Nemaura shall pay to DBEE
the sum of £1 if demanded and, except as described elsewhere in this Agreement,
no commission, royalties or other payments shall be due from Nemaura.

9
PRICES & PAYMENTS

9.1
The Supply Prices to be paid by the Sub-Distributors to Nemaura for the Products
shall be set out in each Sub-Distributor Contract.

9.2
The My Sugar Watch Services Payments to be made by individual patients to DBEE
shall be set out in each My Sugar Watch Services Agreement.

9.3
Payment shall be made as follows:

9.3.1
50% of total Supply Price payments to Nemaura less 50% of the Cost of
Manufactured Products shall be paid by Nemaura to DBEE; and

9.3.2
50% of total My Sugar Watch Services Payments to DBEE less 50% of the Cost of My
Sugar Watch Sales and Distribution Services shall be paid by DBEE to Nemaura.

9.4
All sums payable under this Agreement, or otherwise payable by any party to any
other party under this Agreement are exclusive of any VAT chargeable on the
supplies for which such sums (or any part of them) are the whole or part of the
consideration for VAT purposes.

9.5
If a party fails to make any payment due to the other party under this Agreement
by the due date for payment, then the defaulting party shall pay interest on the
overdue amount at the rate of 4% per annum above The Bank of England’s base rate
from time to time. In relation to payments disputed in good faith, interest
under this clause 9.5 is payable only after the dispute is resolved, on sums
found or agreed to be due, from the due date until payment.

9.6
For the avoidance of doubt, all net income received from payments from
paragraphs 9.3.1 and 9.3.2 of this Agreement shall be divided equally between
the Parties.

10
LIMITATION OF LIABILITY

10.1
Nothing in this Agreement shall limit or exclude either party’s liability for:

10.1.1
death or personal injury caused by its negligence, or the negligence of its
employees, agents or subcontractors (as applicable);

10.1.2
fraud or fraudulent misrepresentation; and

10.1.3
any matter in respect of which it would be unlawful to exclude or restrict
liability.

10.2
Subject to clause 10.1:

10.2.1
neither party shall under any circumstances be liable to the other party,
whether in contract, tort (including negligence), breach of statutory duty or
otherwise, for any indirect or consequential loss or damage (including loss of
profits, business, contracts, revenue, goodwill, reputation and/or anticipated
savings); and

 
8

--------------------------------------------------------------------------------

 

10.2.2
each party’s total liability to the other party in respect of any direct loss
and/or damage arising under or in connection with this Agreement, whether in
contract, tort (including negligence), breach of statutory duty or otherwise,
shall be limited to the actual proceeds received by the liable party under its
relevant insurance policy or policies in respect of the liability in question.

11
FREEDOM TO CONTRACT

11.1
The parties declare that they each have the right, power and authority and have
taken all action necessary to execute and deliver and to exercise their rights
and perform their obligations under this Agreement, including:

11.1.1
the right, power and authority for Nemaura to appoint DBEE and grant DBEE the
right to act as joint rights holder under clause 3.1; and

11.1.2
the right, power and authority for DBEE to appoint Nemaura and grant Nemaura the
right to act as joint rights holders under clause 3.2,

12
PRODUCT LIABILITY AND INSURANCE

12.1
Nemaura shall indemnify and keep DBEE indemnified against any and all damages,
losses, costs, expenses and liability incurred by DBEE in respect of damage to
property, death or personal injury arising from any fault or defect in the
Products, The Apps and/or The Algorithms for which Nemaura is liable and any
reasonable costs, claims, demands and expenses arising out of or in connection
with that liability (“Nemaura Relevant Claim”), except to the extent the
liability arises as a result of the action or omission of DBEE.

12.2
DBEE shall, as soon as it becomes aware of a matter which may result in a
Nemaura Relevant Claim:

12.2.1
give Nemaura written notice of the details of the matter;

12.2.2
give Nemaura access to and allow copies to be taken of any materials, records or
documents as Nemaura may require to take action under clause 12.2.3;

12.2.3
allow Nemaura the exclusive conduct of any proceedings and take any action that
Nemaura requires to defend or resist the matter, including using professional
advisers nominated by Nemaura; and

12.2.4
not admit liability or settle the matter without Nemaura’s written consent.

12.3
During the Term, Nemaura shall maintain product liability insurance with a
reputable insurer of no less than £1 million for any one occurrence and no less
than £10 million in total in any one year for any and all liability (however
arising) for a claim that the Products are faulty or defective. Nemaura shall
provide a copy of the insurance policy and proof of payment of the current
premium to DBEE on request.

 
 
9

--------------------------------------------------------------------------------

13
CONFIDENTIALITY

13.1
Each party undertakes that it shall not at any time during this Agreement and
for a period of 4 years after termination of this Agreement, disclose to any
person any confidential information concerning the business, affairs, customers,
clients or suppliers of the other party except as provided by clause 13.2.

13.2
Each party may disclose the other party's confidential information:

13.2.1
to those of its employees, officers, representatives or advisers who need to
know such information for the purpose of carrying out the party's obligations
under this Agreement. Each party shall ensure that its employees, officers,
representatives or advisers to whom it discloses the other party's confidential
information comply with this clause 13; and

13.2.2
as may be required by law, court order or any governmental or regulatory
authority.

13.3
No party shall use any other party's confidential information for any purpose
other than to perform its obligations under this Agreement.

14
FORCE MAJEURE

14.1
“Force Majeure Event” means any circumstance not within a party's reasonable
control including, without limitation:

14.1.1
acts of God, flood, fire, explosion, drought, earthquake or other natural
disaster;

14.1.2
terrorist attack, civil war, civil commotion or riots, war, threat of or
preparation for war, armed conflict, imposition of sanctions, embargo, or
breaking off of diplomatic relations;

14.1.3
collapse of buildings, fire, explosion or accident; and

14.1.4
interruption or failure of utility service.

14.2
If a party is prevented, hindered or delayed in or from performing any of its
obligations under this Agreement by a Force Majeure Event (“Affected Party”),
the Affected Party shall not be in breach of this Agreement or otherwise liable
for any such failure or delay in the performance of such obligations. The time
for performance of such obligations shall be extended accordingly and the
parties shall meet in good faith to discuss and identify alternative sources of
manufacture of the Products and shall recommence all obligations under this
Agreement at the first possible opportunity.

15
DURATION

15.1
This Agreement takes effect on the Commencement Date and, subject to earlier
termination where permitted by the terms of this Agreement, shall continue for
an initial term of 5 years (“Initial Term”).

15.2
Either party can serve a notice (being at least 12 months in duration) during
the Initial Term to terminate this Agreement at the end of the Initial Term. The
effect of this notice is to ensure the Agreement does not automatically continue
beyond its Initial Term.

 
 
10

--------------------------------------------------------------------------------

15.3
If a notice to terminate the Agreement is not served in accordance with clause
15.2 then the Agreement shall automatically continue after the Initial Term
until terminated by either party giving at least 12 months' prior written
notice.

15.4
Where this Agreement is terminated by Nemaura on notice in accordance with
clause 15.2 or 15.3, the parties agree that Nemaura shall pay on demand to DBEE
a sum equal to the DBEE Exit Payment. The parties confirm that the DBEE Exit
Payment represents a genuine pre-estimate of DBEE’s  losses as a result of such
termination. This clause shall not apply to a termination by Nemaura pursuant to
clause 16.1.1.

15.5
Where this Agreement is terminated by DBEE on notice in accordance with clause
15.2 or 15.3, the parties agree that DBEE shall pay on demand to Nemaura a sum
equal to the Nemaura Exit Payment. The parties confirm that the Nemaura Exit
Payment represents a genuine pre-estimate of Nemaura’s losses as a result of
such termination. This clause shall not apply to a termination by DBEE pursuant
to clause 16.1.1.

15.6
Nothing in this Agreement is intended to breach any legislation or guidance in
relation to EU competition law, specifically the Competition Act 1998 and the
Treaty on the Functioning of the European Union Articles 101 and 102.

15.7
For the purposes of this clause 15 and for the purpose of establishing DBEE Exit
Payment or Nemaura Exit Payment, Market Value shall be the open market value of
the joint collaboration venture business carried out by the parties under this
Agreement at the date of termination of a notice served under clause 15.2 or
15.3 (“Termination Date”) such value to be agreed between the parties within 30
days of Termination Date (or such longer period as the parties shall agree) or
in default of such agreement within the relevant time period shall be the value
reported by the Valuers as being their written opinion of the open market value
of the joint collaboration venture business carried out by the parties under
this Agreement as at the Termination Date.

15.8
If instructed to report on their opinion of Market Value under clause 15.7 then
the Valuers shall:

15.8.1
act as expert and not as arbitrator and their written determination shall (save
in the case of manifest error) be final and binding on the parties; and

15.8.2
assume a transaction between a willing purchaser and willing sellers.

15.9
The Valuers’ fees for reporting on their opinion of Market Value shall be in
their award.

16
TERMINATION AND RIGHTS UPON TERMINATION

16.1
Without affecting any other rights that it may be entitled to, either party may
give notice in writing to the other terminating this Agreement immediately if:

16.1.1
the other party commits a material breach of any term of this Agreement and (if
such breach is remediable) fails to remedy that breach within a period of 30
days of being notified in writing to do so; or

 
 
11

--------------------------------------------------------------------------------

16.1.2
an order is made or a resolution is passed for the dissolution or winding-up of
the other party or an order is made for the appointment of an administrator to
manage the affairs, business and property of the other party or such an
administrator is appointed or documents are filed with the court for the
appointment of an administrator or notice of intention to appoint an
administrator is given by the other party or its trustees, officers, directors
or by a qualifying floating charge holder (as defined in paragraph 14 of
Schedule B1 to the Insolvency Act 1986), or a receiver and/or manager or
administrative receiver is appointed in respect of all or any of the other
party’s assets or undertaking or circumstances arise which entitle the court or
a creditor to appoint a receiver and/or manager or administrative receiver or
which entitle the court to make a winding-up or bankruptcy order or the other
party takes or suffers any similar or analogous action in consequence of debt.

16.2
Any provision of this Agreement that expressly or by implication is intended to
come into or continue in force on or after termination or expiry of this
Agreement shall remain in full force and effect.

16.3
Termination or expiry of this Agreement shall not affect any rights, remedies,
obligations or liabilities of the parties that have accrued up to the date of
termination or expiry, including the right to claim damages in respect of any
breach of the Agreement which existed at or before the date of termination or
expiry.

16.4
Subject to clause 16, all other rights of DBEE under this Agreement shall
terminate on the termination date.

16.5
Upon termination of this Agreement by Nemaura by reason of termination pursuant
to clause 15.2 or 15.3 and, subject to the payment of the DBEE Exit Payment,
DBEE will procure that BMDL shall transfer all of the Trade Marks to Nemaura and
DBEE shall assign to Nemaura any right, title and interest that it shall have in
relation to Sub-Distributor Contracts and My Sugar Watch Services Agreements.

16.6
Upon termination of this Agreement by DBEE by reason of termination pursuant to
clause 15.2 or 15.3 and subject to the payment of the Nemaura Exit Payment,
Nemaura shall grant to DBEE an exclusive non-assignable royalty free licence
limited to the Territory in perpetuity to exploit the Patents, The Apps and The
Algorithms as envisaged by clause 3.3  and shall assign to DBEE any rights,
title and interest that it shall have in relation to Sub-Distributor Contracts
and My Sugar Watch Services Agreements.

17
NOTICES

17.1
Any notice given to a party under or in connection with this Agreement shall be
in writing and shall be:

17.1.1
delivered by hand or

17.1.2
by pre-paid first-class post (or airmail where the address is outside of the UK)
or other next working day delivery service at its registered office (if a
company) or its principal place of business (in any other case); or

17.1.3
sent by email to its principal place of business.

17.2
Any notice shall be deemed to have been received:

17.2.1
if delivered by hand, on signature of a delivery receipt or at the time the
notice is left at the proper address;

17.2.2
if sent by pre-paid first-class post or other next working day delivery service,
at 9.00 am on the second Business Day after posting or at the time recorded by
the delivery service;

17.2.3
if sent by airmail, at 9.00am on the fifth Business Day after posting or at the
time recorded by the delivery service; or

17.2.4
if sent by email, at 9.00 am on the next Business Day after transmission.

17.3
This clause 17 does not apply to the service of any proceedings or other
documents in any legal action or, where applicable, any arbitration or other
method of dispute resolution.

 
12

--------------------------------------------------------------------------------

 

18
ASSIGNMENT AND OTHER DEALINGS

18.1
This Agreement is personal to the parties and neither party shall (without the
prior written consent of the other party) assign, transfer, mortgage, charge,
subcontract, declare a trust over or deal in any other manner with any of its
rights and obligations under this Agreement.

18.2
The consent of a party to the assignment or transfer by the other party of its
rights and obligations under this Agreement shall not be unreasonably withheld
or delayed in circumstances where:

18.2.1
the assignment or transfer is to a bona fides purchaser of that party’s rights
under this Agreement; and

18.2.2
the other party has been given 20 Business Days notice of first refusal to
acquire that party’srights under this Agreement at the price to be paid by the
proposed purchaser and otherwise on the terms agreed with the proposed purchaser
and the other party has not within such 20 Business Days period confirmed its
intention to proceed with the acquisition of rights within a further period not
to exceed 20 Business Days; and

18.2.3
that party and/or the proposed purchaser is able to demonstrate to the
reasonable satisfaction of the other party the ability of the proposed purchaser
to comply with all of that party’s obligations under this Agreement and to
include the obligation at clause 16.5 or (as the case may be) clause 16.6 of
this Agreement; and

18.2.4
the proposed purchaser is not a direct competitor of the other party in any
market in which the other party may operate at the time of the proposed
assignment or transfer.

19
MODIFICATION AND WAIVER

19.1
No failure or delay by a party to exercise any right or remedy provided under
this Agreement or by law shall constitute a waiver of that or any other right or
remedy, nor shall it preclude or restrict the further exercise of that or any
other right or remedy. No single or partial exercise of such right or remedy
shall preclude or restrict the further exercise of that or any other right or
remedy.

 
 
13

--------------------------------------------------------------------------------

19.2
No amendment or variation of this Agreement shall be effective unless it is in
writing and signed by the parties (or their authorised representatives).

20
SEVERABILITY

20.1
If any provision or part-provision of this Agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible (or is not capable of modification because it is prohibited by UK or EU
Competition Law) the relevant provision or part-provision shall be deemed
deleted. Any modification to or deletion of a provision or part-provision under
this clause 20.1shall not affect the validity and enforceability of the rest of
this Agreement.

20.2
If one party gives notice to the other of the possibility that any provision or
part-provision of this Agreement is invalid, illegal or unenforceable, the
parties shall negotiate in good faith to amend such provision so that, as
amended, it is legal, valid and enforceable, and, to the greatest extent
possible, achieves the intended commercial result of the original provision.

21
ENTIRE AGREEMENT

21.1
This Agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous agreements, promises, assurances,
warranties, representations and understandings between them, whether written or
oral, relating to its subject matter.

21.2
Each party agrees that it shall have no remedies in respect of any statement,
representation, assurance or warranty (whether made innocently or negligently)
that is not set out in this Agreement. Each party agrees that it shall have no
claim for innocent or negligent misrepresentation or negligent misstatement
based on any statement in this Agreement.

22
APPLICABLE LAW & VENUE

22.1
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

22.2
Each party irrevocably agrees that the courts of England and Wales shall have
non-exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

23
ANTI-BRIBERY COMPLIANCE

23.1
Both parties shall:

23.1.1
comply with all applicable laws, statutes, regulations relating to anti-bribery
and anti-corruption including but not limited to the Bribery Act 2010; and

23.1.2
not engage in any activity, practice or conduct which would constitute an
offence under sections 1, 2 or 6 of the Bribery Act 2010 if such activity,
practice or conduct had been carried out in the UK.

 
 
14

--------------------------------------------------------------------------------

24
ADDITIONAL GENERAL TERMS

24.1
A person who is not a party to this Agreement shall not have any rights under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement.

24.2
Nothing in this Agreement is intended to, or shall be deemed to, establish any
partnership or joint venture between any of the parties, constitute any party
the agent of another party, or authorise any party to make or enter into any
commitments for or on behalf of any other party.

24.3
Each party confirms it is acting on its own behalf and not for the benefit of
any other person.

This Agreement may be executed in any number of counterparts, each of which when
executed shall constitute a duplicate original, but all the counterparts shall
together constitute the one agreement.
SCHEDULE 1
 
 
15

--------------------------------------------------------------------------------



THE PRODUCTS
PART 1
THE SENSOR PATCHES PACK
The Sensor Patches Pack compromising:
· ****
· ****
· ****
· ****
· ****
PART 2
THE SENSOR ASSEMBLY DEVICE AND TRANSMITTER (SADT)


The sensor assembly device and transmitter comprising:

·
All electronic and operative components of the sensor assembly device and
transmitter including any circuit boards, and software required for use and
Bluetooth transmission antennae to enable the sensor patches to function fully
and effectively (Schedule 7, para 1a);

·
The battery and the battery charger for the sensor assembly device and
transmitter (Schedule 7, para 1b);

16

--------------------------------------------------------------------------------



SCHEDULE 2
TERRITORIES
France;
Germany;
Italy;
Spain;
Austria;
Belgium;
Bulgaria;
Croatia;
Cyprus;
Czech Republic;
Denmark;
Estonia;
Finland;
Greece;
Hungary;
Iceland;
Latvia;
Liechtenstein;
Lithuania;
Luxembourg;
Malta;
Netherlands;
Norway;
Poland;
Portugal;
Romania;
Slovakia;
Slovenia;
Sweden; and
Switzerland.





--------------------------------------------------------------------------------



SCHEDULE 3
THE PATENTS


The Sensor Patches for Reverse Iontophoresis - Platform for non-invasive
continuous analyte monitoring - IP covering core technology – device
Country
Publication Number
Priority Date
Date granted
Title
Expiry Date
Europe
977280.6
30/06/2008
18-May-12
The Sensor Patches for Reverse Iontophoresis
29/06/2028



Algorithm to determine the concentration of an analyte - IP relating to broad 
algorithm method
Country
Publication Number
Priority Date
Date granted
Title
Expiry Date
UK
1208950.4
21/05/2012
Pending
Cumulative Measurement of an analyte
20/05/2032
PCT, and all subsequent national filings
PCT/GB2013/051322
21/05/2012
Pending
Cumulative Measurement of an analyte
20/05/2032



AND any other intellectual property whether registered or developed in the form
of know-how that may be developed to support the devices and software.

--------------------------------------------------------------------------------



SCHEDULE 4
TRADE MARKS


Trade Marks
Registration Number
14179618
BINKYDEVISE (EU)
15029739
BINKYDIET (EU)
15029754
BINKYDIETPLAN (EU)
14173652
BINKYPAD (EU)
14173694
BINKYPATCH (EU)
14173553
BINKYSENSOR (EU)
14173413
BINKYTRANSDERMAL (EU)
14179626
BINKYVIRTUAL HEALTHCARE DATA (EU)
14179576
BINKYWATCH APP (EU)
14173488
BINKYWATCH (EU)
15029796
BINKYWEIGHTLOSS (EU)
16257677
ETHITRONIX MYSUGARWATCH (EU)
16265696
ETHITRONIX SUGARWATCH (EU)
14597389
GMDTRANSDERMAL (EU)
14597454
GMTRANSDERMAL (EU)
15029821
iBINKYDIET (EU)
15029846
iBINKYDIETPLAN (EU)
15532138
iBINKYWATCH APP (EU)
15029861
iBINKYWEIGHTLOSS (EU)
15005771
iETHITRONIX (EU)
16090557
LIFESTYLE GLUCOSEPROFILING (EU)
16117467
LIFESTYLE GLUCOSETRENDING (EU)

 
 
 

--------------------------------------------------------------------------------

 
16090383
MYBINKYWATCH (EU)
15532179
MYBINKYWATCH APP (EU)
15873979
MYBINKYWATCH METER (EU)
17000019
MYSUGARPROFILING (EU)
16257701
MYSUGARTRENDING (EU)
16266413
MYSUGARTRENDINGWATCH (EU)
15532195
YOURBINKYWATCH APP (EU)

--------------------------------------------------------------------------------



SCHEDULE 5
SUB-DISTRIBUTOR (DIABETES) AND SUB-DISTRIBUTOR (SPORTS MEDICINE) CONTRACT TERM
SHEET
This Schedule summarises the key terms which must be included in any final form
Sub-Distributor Contract. These terms set out the minimum framework for the
Sub-Distributor Contract and additional terms may be added. The specific wording
of the Sub-Distributor Contracts will be agreed between the parties on a
Territory by Territory basis.

1
TERMS OF ENGAGEMENT

1.1
Nemaura and DBEE will enter into the Sub-Distributor Contract as joint rights
holders.




1.2
The Sub-Distributor Contract will contain a specific geographical territory in
which the Sub-Distributor can promote and sell the Products.




1.3
Nemaura shall ensure that the Sub-Distributor is entitled and remains entitled
to exclusively use any CE marks and BSI kite marks relating to the Products in
the territory allocated to it.




1.4
The Sub-Distributor shall only source the Products from Nemaura and shall not
source directly competing products for resale in the territory allocated to it.




1.5
The Sub-Distributor shall be prohibited from making direct active sales of the
Products outside of the territory allocated to it.




1.6
Nemaura shall commit to use its reasonable endeavours to monitor and prevent
other sales of the Products in the Sub-Distributor’s territory by third parties
or other sub-distributors.

1.7
The Sub-Distributor shall only promote, sell and supply the Products to
hospitals, doctors and other healthcare professionals, to wholesale
pharmaceutical distributors, to online retailers and high street pharmacists, to
healthcare providers (whether private or Government sponsored) and to patients
and potential patients and individuals (or those connected to patients or
potential patients or to individuals) in the territory allocated to it.

1.8
The Sub-Distributor shall not make any promises or guarantees about the
Products, The Apps and/or The Algorithms beyond those contained in the UK and EU
approvals for the marketing of medical devices in accordance with the CE marks
and BSI kite marks.

1.9
If the Sub-Distributor receives any enquiries relating to the Products from
outside of the territory allocated to it, the Sub-Distributor must promptly
forward those enquiries to DBEE.

 

--------------------------------------------------------------------------------

 

1.10
The Sub-Distributor shall maintain appropriate advertising and promotion of
Products in the territory allocated to it.

1.11
The Sub-Distributor shall be obliged to provide call-centre facilities and
services regarding the use of the Products.

1.12
The Sub-Distributor shall ensure that all sales activities and promotional
material regarding the Products complies with all laws, regulations and codes of
practice within the territory allocated to it.

1.13
The Sub-Distributor shall insure the Products whilst they are within its
possession and control to such standard as the parties may reasonably require.

1.14
The Sub-Distributor Contract shall entitle the parties and their nominated
representatives to audit the books records and systems of the Sub-Distributors
and to undertake on site inspections of the premises of the Sub-Distributors.

1.15
The Sub-Distributor shall place regular orders with and regular forecasts of at
least 3 months’ worth of orders with Nemaura.

1.16
The Sub-Distributor will create and provide the artwork for the packaging of the
Products and the information leaflet using one or more of the Trade Marks listed
in Schedule 4 of this Agreement as specified and agreed by the parties with all
such artwork and information leaflets being subject to Nemaura and DBEE’s prior
written approval (such approval not to be unreasonably withheld, conditioned or
delayed) to ensure any regulatory requirements are met and the artwork is in
keeping with and will not damage the goodwill in the Trade Marks.

1.17
Nemaura will be obliged to provide the Nemaura Technical Support Services to the
Sub-Distributor.

1.18
The Sub-Distributor shall be required to procure that each individual who
purchases Products from the Sub-Distributor shall be required to enter into a My
Sugar Watch Services Agreement.

2
PAYMENT




2.1
The Sub-Distributor may pay an  Upfront Licence Fee. Any Upfront Licence Fee
shall be paid in equal proportions to DBEE and Nemaura.




2.2
The Sub-Distributor shall pay the Supply Prices for the Products.  Supply Prices
shall be paid directly to Nemaura.




2.3
DBEE will not charge the Sub-Distributors a separate payment for the licence of
the Trade Marks.




--------------------------------------------------------------------------------

2.4
Nemaura will not charge the Sub-Distributors for the provision of the Nemaura
Technical Support Services.




3
INTELLECTUAL PROPERTY LICENCES




3.1
The Sub-Distributor Contract will compel DBEE and Nemaura to ensure that the
Joint IPR is licensed to the Sub-Distributor on commercial terms acceptable to
the parties in order to ensure that the Sub-Distributor is able to exploit the
Joint IPR and market, promote, distribute and/or sell the Products in the
territory appointed to it. If BMDL remains the registered proprietor of the
Trade Marks then DBEE may, if it so wishes, procure that BMDL enters into a
direct licence of the Trade Marks to the Sub-Distributor.




3.2
Nemaura shall be obliged to supply the Products to the Sub-Distributor and
Nemaura will be responsible for order processing from the Sub-Distributors. 
This means that all orders of the Products will be sent by the Sub-Distributor
to Nemaura.




3.3
The Sub-Distributor Contract will stipulate that the Sub-Distributor shall
collect the Patient Data and transfer a copy of the Patient Data to each of
Nemaura and DBEE. The Sub-Distributor will be entitled to exploit, use or
licence the Patient Data under a separate patient data access agreement between
the Sub-Distributor and Nemaura and DBEE.  All Patient Data shall be jointly
owned by Nemaura and DBEE.




--------------------------------------------------------------------------------

SCHEDULE 6
MY SUGAR WATCH SERVICES AGREEMENT TERM SHEET


This Schedule summarises the key terms which must be included in any final form
My Sugar Watch Services Agreement.  These terms set out the minimum framework
for My Sugar Watch Services Agreements and additional terms may be added.  The
specific wording of My Sugar Watch Services Agreements will be agreed between
the parties on a Territory by Territory basis.

1
TERMS OF ENGAGEMENT

1.1
Nemaura and DBEE will enter into My Sugar Watch Services Agreements with
individuals as joint right holders.

1.2
Individuals shall be required to make monthly payments to DBEE under My Sugar
Watch Services Agreement.

2
PAYMENT

2.1
The individual shall pay My Sugar Watch Services Payments to DBEE direct.






--------------------------------------------------------------------------------

SCHEDULE 7
SENSOR PATCHES PACK PHOTOGRAPHS
IMAGE REDACTED
 
 

--------------------------------------------------------------------------------



SIGNED by DR D F CHOWDHURY for and on behalf of NEMAURA MEDICAL INC
)
)



 
DR D F CHOWDHURY









SIGNED by DR D J BURSTON for and on behalf of DALLAS BURSTON ETHITRONIX (EUROPE)
LIMITED
)
)
)

  

 


 
DR D J BURSTON



 
 
